 Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 1 of 17 PageID: 1




HALPER SADEH LLP
Zachary Halper, Esq.
36 Kingston Run
North Brunswick, NJ 08902
Tel: (212) 763-0060
Fax: (646) 776-2600
Email: zhalper@halpersadeh.com

Counsel for Plaintiff

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  MARC ROTH,                                         Case No:

            Plaintiff,
                                                     COMPLAINT FOR VIOLATION OF
            v.                                       THE FEDERAL SECURITIES LAWS

   TD AMERITRADE HOLDING                             JURY TRIAL DEMANDED
   CORPORATION, JOSEPH H. MOGLIA,
   STEVE BOYLE, LARRY BETTINO, ANN
   HAILEY, BRIAN LEVITT, KAREN E.
   MAIDMENT, BHARAT MASRANI, IRENE
   MILLER, MARK L. MITCHELL, WILBUR
   J. PREZZANO, TODD M. RICKETTS, and
   ALLAN R. TESSLER,

            Defendants.


       Plaintiff Marc Roth (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against TD Ameritrade Holding Corporation (“TD Ameritrade” or

the “Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange


                                                1
 Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 2 of 17 PageID: 2




Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17

C.F.R. § 240.14a-9, in connection with the proposed acquisition (the “Proposed Transaction”) of

TD Ameritrade by The Charles Schwab Corporation (“Schwab”) and Americano Acquisition

Corp. (“Merger Sub”), a wholly owned subsidiary of Schwab.

                                  JURISDICTION AND VENUE

        2.       The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

        3.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

        4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as the Company conducts business and has operations in

this District.

        5.       In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

        6.       Plaintiff is, and has been at all relevant times hereto, an owner of TD Ameritrade’s

common stock.

        7.       Defendant TD Ameritrade provides securities brokerage and related technology-

based financial services to retail investors and traders, and independent registered investment

advisors in the United States. The Company is incorporated in Delaware and operates branches



                                                  2
 Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 3 of 17 PageID: 3




throughout New Jersey. The Company has substantial corporate operations in Jersey City, New

Jersey. The Company’s common stock trades on the NASDAQ Global Select Market under the

ticker symbol, “AMTD.”

       8.      Defendant Joseph H. Moglia (“Moglia”) is Chairman of the Board of the

Company.

       9.      Defendant Steve Boyle (“Boyle”) is Interim President, Chief Executive Officer

(“CEO”), and a director of the Company.

       10.     Defendant Larry Bettino (“Bettino”) is a director of the Company.

       11.     Defendant Ann Hailey (“Hailey”) is a director of the Company.

       12.     Defendant Brian Levitt (“Levitt”) is a director of the Company.

       13.     Defendant Karen E. Maidment (“Maidment”) is a director of the Company.

       14.     Defendant Bharat Masrani (“Masrani”) is a director of the Company.

       15.     Defendant Irene Miller (“Miller”) is a director of the Company.

       16.     Defendant Mark L. Mitchell (“Mitchell”) is a director of the Company.

       17.     Defendant Wilbur J. Prezzano (“Prezzano”) is a director of the Company.

       18.     Defendant Todd M. Ricketts (“Ricketts”) is a director of the Company.

       19.     Defendant Allan R. Tessler (“Tessler”) is a director of the Company.

       20.     Defendants Moglia, Boyle, Bettino, Hailey, Levitt, Maidment, Masrani, Miller,

Mitchell, Prezzano, Ricketts, and Tessler are collectively referred to herein as the “Individual

Defendants.”

       21.     Defendants TD Ameritrade and the Individual Defendants are collectively referred

to herein as the “Defendants.”




                                               3
 Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 4 of 17 PageID: 4




                               OTHER RELEVANT ENTITIES

       22.        Schwab, through its subsidiaries, provides wealth management, securities

brokerage, banking, asset management, custody, and financial advisory services. Schwab is

incorporated in Delaware with principal executive offices located in San Francisco, CA. Schwab’s

common stock trades on The New York Stock Exchange under the ticker symbol, “SCHW.”

                               SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       23.        On November 25, 2019, TD Ameritrade and Schwab issued a press release

announcing that they had entered into a definitive agreement whereby TD Ameritrade shareholders

would receive 1.0837 Schwab shares for each TD Ameritrade share. The press release states, in

pertinent part:

                   The Charles Schwab Corporation to Acquire TD Ameritrade

                    Transaction to Combine Two Award-Winning Companies

          Combined Firms Projected to Serve 24 Million Brokerage Accounts with
                         more than $5 Trillion in Client Assets

          Complementary Firms Share Heritage of Innovation and Client-Focused
                                     Cultures

       November 25, 2019 06:00 AM Eastern Standard Time

       SAN FRANCISCO & OMAHA, Neb.--(BUSINESS WIRE)--The Charles Schwab
       Corporation (“Schwab”) and TD Ameritrade Holding Corporation (“TD
       Ameritrade”) today announced that they have entered into a definitive agreement
       for Schwab to acquire TD Ameritrade in an all-stock transaction valued at
       approximately $26 billion. Under the agreement, TD Ameritrade stockholders will
       receive 1.0837 Schwab shares for each TD Ameritrade share, which represents a
       17% premium over the 30-day volume weighted average price exchange ratio as of
       November 20, 2019.

                                        *      *      *




                                              4
Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 5 of 17 PageID: 5




    The combination brings together two leading firms with proud and similar histories
    of making investing more accessible to all. More than 40 years ago, Schwab and
    TD Ameritrade started out as alternatives to traditional Wall Street brokerages.
    They helped lead a revolution to become the preferred model for full-service
    investing among tens of millions of direct investors and the go-to providers of
    custodial and consulting services for thousands of independent investment advisors.
    The firms’ mutual respect and complementary cultures will help Schwab
    successfully integrate TD Ameritrade into its future operations.

    With today’s announcement, the TD Ameritrade Board of Directors has suspended
    its previously disclosed CEO search, naming Stephen Boyle, TD Ameritrade EVP
    and CFO, as the company’s interim President and CEO. Mr. Boyle will assume
    leadership of the company effective immediately, guiding its management team
    through its fiscal 2020 plan and the proposed integration with Schwab.

                                      *      *       *

    The transaction has been unanimously approved by the Boards of Directors of
    Schwab and TD Ameritrade, as well as the Strategic Development Committee of
    TD Ameritrade’s Board—a committee comprised solely of outside, independent
    directors that was established by the Board of Directors of TD Ameritrade to
    oversee and conduct the process and all negotiations concerning the transaction on
    behalf of the Board. Post-closing, The Toronto-Dominion Bank (“TD Bank”),
    which currently holds approximately 43% of TD Ameritrade’s common stock, will
    have an estimated aggregate ownership position of approximately 13% in the
    combined company, with other TD Ameritrade stockholders and existing Schwab
    stockholders holding approximately 18% and 69%, respectively. TD Bank’s voting
    stake will be capped at 9.9%, with the balance of its position held in a new, non-
    voting class of Schwab common stock. Additional details regarding stockholder
    matters, including upcoming votes, will be provided in the subsequent merger
    proxy materials.

    In addition, this transaction included a renegotiation of the Insured Deposit Account
    (IDA) agreement by Schwab and TD Bank, to be effective at closing. The
    agreement was extended for a 10-year term beginning in 2021, and the servicing
    fee paid by Schwab on balances within the IDA was reduced by 10 basis points.
    Over time, Schwab will have the option to reduce balances routed to the IDA sweep
    program, subject to certain restrictions. This arrangement provides flexibility to
    optimize related revenue as those balances are shifted to Schwab.

    With anticipated synergies, the deal is expected to be 10-15% accretive to GAAP
    EPS and 15-20% accretive to Operating Cash EPS in year three, post-close.
    Focusing on expenses, current estimates are for approximately $1.8 to $2 billion
    run-rate expense synergies, which represents approximately 18-20% of the
    combined cost base. Some of the expense synergies the combined firm expects to
    realize will come from elimination of overlapping and duplicative roles. Additional


                                             5
Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 6 of 17 PageID: 6




    synergies are expected to be achieved through real estate, administrative and other
    savings. Details on these synergies will be shared at a later date, once the integration
    process is underway.

    The transaction is subject to customary closing conditions, including receipt of
    applicable regulatory approvals and approval by the stockholders of both
    companies. Closing is also subject to a “majority of the minority” TD Ameritrade
    stockholder approval condition, which means that the transaction must be approved
    by holders of a majority of the outstanding TD Ameritrade shares, other than TD
    Bank and certain other shareholders of TD Ameritrade that have entered into voting
    agreements. TD Bank and certain stockholders of TD Ameritrade (who collectively
    own approximately 52% of the TD Ameritrade shares), and certain stockholders
    associated with Charles R. Schwab (who own approximately 10% of the Schwab
    shares), have agreed to vote their shares in favor of the transaction. The parties
    expect the transaction to close in the second half of 2020, and integration efforts to
    begin immediately thereafter.

    Following the close of the transaction, TD Bank will have the right to name two
    new seats on the Schwab Board of Directors and TD Ameritrade will name a single
    director.

    Credit Suisse Securities (USA) LLC served as financial advisor and Davis Polk &
    Wardwell LLP acted as legal advisor to The Charles Schwab Corporation. PJT
    Partners LP and Sandler O’Neill + Partners LP served as financial advisors and
    Wachtell, Lipton, Rosen & Katz acted as legal advisor to the Strategic Development
    Committee of the Board of Directors of TD Ameritrade.

                                       *       *       *

    About TD Ameritrade

    TD Ameritrade provides investing services and education to approximately 12
    million client accounts totaling approximately $1.3 trillion in assets, and custodial
    services to more than 7,000 registered investment advisors. TD Ameritrade is a
    leader in U.S. retail trading, executing an average of approximately 800,000 trades
    per day, more than a quarter of which come from mobile devices. The company has
    a proud history of innovation, dating back to its start in 1975, and today its team of
    10,000-strong is committed to carrying it forward, leveraging the latest in cutting
    edge technologies and one-on-one client care to transform lives, and investing, for
    the better. Learn more by visiting TD Ameritrade’s newsroom at www.amtd.com,
    and reading stories at Fresh Accounts.

    About Charles Schwab

    The Charles Schwab Corporation (NYSE: SCHW) is a leading provider of financial
    services, with more than 365 offices and 12.1 million active brokerage accounts,


                                              6
    Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 7 of 17 PageID: 7




        1.7 million corporate retirement plan participants, 1.4 million banking accounts,
        and $3.77 trillion in client assets as of September 30, 2019. Through its operating
        subsidiaries, the company provides a full range of wealth management, securities
        brokerage, banking, asset management, custody, and financial advisory services to
        individual investors and independent investment advisors. Its broker-dealer
        subsidiary, Charles Schwab & Co., Inc. (member SIPC, https://www.sipc.org), and
        affiliates offer a complete range of investment services and products including an
        extensive selection of mutual funds; financial planning and investment advice;
        retirement plan and equity compensation plan services; referrals to independent,
        fee-based investment advisors; and custodial, operational and trading support for
        independent, fee-based investment advisors through Schwab Advisor Services. Its
        banking subsidiary, Charles Schwab Bank (member FDIC and an Equal Housing
        Lender), provides banking and lending services and products. More information is
        available at https://www.schwab.com and https://www.aboutschwab.com.

        24.    On March 10, 2020, Defendants caused to be filed with the SEC a Form S-4

Registration Statement (the “Registration Statement”) under the Securities Act of 1933 in

connection with the Proposed Transaction.

     B. The Registration Statement Contains Materially False and Misleading Statements
        and Omissions

        25.    The Registration Statement, which recommends that TD Ameritrade shareholders

vote in favor of the Proposed Transaction, omits and/or misrepresents material information

concerning: (i) the Company’s and Schwab’s financial projections; (ii) the financial analyses

performed by the Company’s strategic development committee’s1 financial advisors, PJT Partners

LP (“PJT Partners”) and Piper Sandler & Co. (“Piper Sandler”), in connection with their fairness

opinions; and (iii) potential conflicts of interest involving PJT Partners and Piper Sandler.

        26.    The omission of the material information (referenced below) renders the following




1
   According to the Registration Statement, “the TD Ameritrade board of directors designated the
strategic development committee . . . [consisting of] Mr. Allan R. Tessler, as chairman, and
Ms. V. Ann Hailey and Mr. Mark L. Mitchell as the other members of the committee, to consider
and evaluate the potential transaction.” Further, “the strategic development committee retained .
. . Piper Sandler as a financial advisor, in addition to PJT Partners, which it had previously retained
as a financial advisor.”

                                                  7
 Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 8 of 17 PageID: 8




sections of the Registration Statement false and misleading, among others: (i) TD Ameritrade’s

Reasons for the Merger; Recommendation of the Strategic Development Committee and the TD

Ameritrade Board of Directors; (ii) Opinions of the Strategic Development Committee’s Financial

Advisors; and (iii) Unaudited Prospective Financial Information.

       27.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated shareholder vote, TD Ameritrade shareholders will be forced to

make a voting decision on the Proposed Transaction without full disclosure of all material

information. In the event the Proposed Transaction is consummated, Plaintiff may seek to recover

damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning TD Ameritrade’s and Schwab’s Financial
                Projections

       28.      The Registration Statement omits material information concerning TD

Ameritrade’s and Schwab’s financial projections.

       29.      The Registration Statement purports to provide a summary of the “TD Ameritrade

projections for TD Ameritrade” and the levered free cash flows derived therefrom (the “TD

Ameritrade Projections”). The TD Ameritrade Projections consist of three sets of TD Ameritrade’s

financial projections for calendar years 2020 through 2023.

       30.      The Registration Statement, however, fails to disclose the following concerning the

TD Ameritrade Projections: (1) all line items used to calculate (i) adjusted net income, and (ii)

levered free cash flow; and (2) a reconciliation of all non-GAAP to GAAP metrics.

       31.      The Registration Statement purports to provide a summary of (i) the “Schwab

projections for Schwab,” consisting of prospective financial information relating to Schwab for

the years ending December 31, 2019 through December 31, 2024; and (ii) the “Schwab projections

for TD Ameritrade,” consisting of prospective financial information relating to TD Ameritrade for


                                                8
 Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 9 of 17 PageID: 9




the years ending December 31, 2019 through December 31, 2024 (collectively, the “Schwab

Projections”).

       32.       The Registration Statement, however, fails to disclose the following concerning the

Schwab Projections: (1) all line items used to calculate (i) non-GAAP adjusted earnings per share,

(ii) distributable cash flows, (iii) adjusted EBITDA, (iv) non-GAAP adjusted net income, (v) non-

GAAP adjusted earnings per share, (v) levered free cash flows, and (vi) unlevered free cash flows;

and (2) a reconciliation of all non-GAAP to GAAP metrics.

       33.       With respect to the Schwab projections for the combined company, the Registration

fails to disclose all line items used to calculate distributable cash flows.

       34.       The disclosure of the Company’s and Schwab’s projected financial information is

material because it would provide TD Ameritrade shareholders with a basis to project the future

financial performance of TD Ameritrade and the combined company and would allow

shareholders to better understand the financial analyses performed by the Company’s financial

advisors in support of their fairness opinions. Shareholders cannot hope to replicate management’s

inside view of the future prospects of the Company. Without such information, which is uniquely

possessed by the Company and its financial advisors, the Company’s shareholders are unable to

determine how much weight, if any, to place on the Company’s financial advisors’ fairness

opinions in determining whether to vote for or against the Proposed Transaction.

       35.       When a company discloses non-GAAP financial metrics in a Registration

Statement that was relied upon by its board in recommending that shareholders exercise their

corporate suffrage rights in a particular manner, the company must also disclose all projections

and information necessary to make the non-GAAP metrics not misleading, and must provide a

reconciliation (by schedule or other clearly understandable method) of the differences between the



                                                  9
Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 10 of 17 PageID: 10




non-GAAP financial metrics disclosed or released with the most comparable financial metrics

calculated and presented in accordance with GAAP. 17 C.F.R. § 244.100. The SEC has increased

its scrutiny of a company’s use of non-GAAP financial measures as such measures can be

misleading and “crowd out” more reliable GAAP information.2

       36.      Accordingly, in order to bring the Registration Statement into compliance with SEC

regulations, as well as to cure the materially misleading nature of the Projections, Defendants must

provide a reconciliation table of the aforementioned non-GAAP metrics to their most comparable

GAAP metrics. Defendants must also disclose the line item projections used to calculate these

non-GAAP metrics. Such projections are necessary to make the non-GAAP projections included

in the Registration Statement not misleading.

       37.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to TD Ameritrade shareholders.

             2. Material Omissions Concerning PJT Partners’ and Piper Sandler’s Financial
                Analyses

       38.      In connection with the Proposed Transaction, the Registration Statement omits

material information concerning the analyses performed by PJT Partners and Piper Sandler.

       39.      The Registration Statement fails to disclose the following concerning PJT Partners’

and Piper Sandler’s “Discounted Equity Cash Flow Analysis—TD Ameritrade”: (1) the terminal




2
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Mar. 30, 2020) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                10
Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 11 of 17 PageID: 11




values of TD Ameritrade as of December 31, 2023; (2) the individual inputs and assumptions

underlying the (i) exit multiple range of 12.0x to 14.0x, (ii) implied perpetuity growth rate of 1.5%,

and (iii) discount rates ranging from 8.5% to 10.5%; and (3) the fully diluted number of shares of

TD Ameritrade common stock as of November 19, 2019.

       40.     The Registration Statement fails to disclose the following concerning PJT Partners’

and Piper Sandler’s “Discounted Equity Cash Flow Analysis/Net Present Value Analysis—

Schwab”: (1) the ranges of terminal values of Schwab as of December 31, 2023; (2) the individual

inputs and assumptions underlying the (i) exit multiple range of 15.5x to 17.5x, (ii) price to 2023E

earnings per share multiples ranging from 15.0x to 19.0x, (iii) implied perpetuity growth rate of

3.2%, and (iv) discount rates ranging from 8.5% to 10.5% and 7.92% to 11.92%; and (3) the fully

diluted number of shares of Schwab common stock as of November 19, 2019.

       41.     The Registration Statement fails to disclose the number of fully diluted shares of

Schwab common stock outstanding after giving effect to the merger as utilized by PJT Partners

and Piper Sandler in their “Illustrative Pro Forma Value Creation Analysis[.]”

       42.     With respect to PJT Partners’ and Piper Sandler’s analyses of Wall Street research

analysts’ standalone stock price targets for the common stock of TD Ameritrade and Schwab, the

Registration Statement fails to disclose: (1) the individual price targets for TD Ameritrade and

Schwab as observed by PJT Partners and Piper Sandler in their analyses; and (2) the sources of

those price targets.

       43.     With respect to PJT Partners’ and Piper Sandler’s analyses of selected precedent

transactions and the premiums paid therein, the Registration Statement fails to disclose: (1) the

transactions observed by PJT Partners and Piper Sandler in their analyses; (2) the rationale as to

why those transactions were selected; and (3) the individual premiums paid in each of the



                                                 11
Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 12 of 17 PageID: 12




transactions.

       44.      The valuation methods, underlying assumptions, and key inputs used by

PJT Partners and Piper Sandler in rendering their purported fairness opinions must be fairly

disclosed to TD Ameritrade shareholders. The description of PJT Partners’ and Piper Sandler’s

fairness opinions and analyses, however, fail to include key inputs and assumptions underlying

those analyses. Without the information described above, TD Ameritrade shareholders are unable

to fully understand PJT Partners’ and Piper Sandler’s fairness opinions and analyses, and are thus

unable to determine how much weight, if any, to place on them in determining whether to vote for

or against the Proposed Transaction. This omitted information, if disclosed, would significantly

alter the total mix of information available to TD Ameritrade shareholders.

             3. Material Omissions Concerning Potential Conflicts of Interest Involving
                PJT Partners and Piper Sandler

       45.      The Registration Statement omits material information concerning potential

conflicts of interest involving PJT Partners and Piper Sandler.

       46.      The Registration Statement provides that “PJT Partners is entitled to receive from

TD Ameritrade . . . additional compensation upon the closing of the merger, the amount of which

will be determined using a formula incorporating the exchange ratio and the trading price of

Schwab common stock during a certain time period prior to closing of the merger.”

       47.      Similarly, the Registration Statement provides that “Piper Sandler . . . will receive

a fee for [its] services, . . . [a portion of which is] payable and contingent upon the closing of the

merger [and] will be determined using a formula incorporating the exchange ratio and the trading

price of Schwab common stock during a certain time period prior to closing of the merger.”

       48.      The Registration Statement, however, fails to disclose the precise compensation

PJT Partners and Piper Sandler are expected to be paid as calculated using the exchange ratio and


                                                 12
Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 13 of 17 PageID: 13




trading price of Schwab common stock during a certain time period prior to the closing of the

merger, as well as the specific inputs used to calculate that compensation. Without this

information, TD Ameritrade shareholders are unable to determine the amount of this potential

compensation and how those figures were derived.

        49.     Disclosure of a financial advisor’s compensation and potential conflicts of interest

to shareholders is required due to their central role in the evaluation, exploration, selection, and

implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

to place on that analysis.

        50.     The omission of the above-referenced information renders the Registration

Statement materially incomplete and misleading. This information, if disclosed, would

significantly alter the total mix of information available to TD Ameritrade shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        51.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        52.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Registration Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(a) of the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        53.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

                                                 13
Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 14 of 17 PageID: 14




mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Registration Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Registration Statement.

       54.     The false and misleading statements and omissions in the Registration Statement

are material in that a reasonable shareholder would consider them important in deciding how to

vote on the Proposed Transaction.

       55.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       56.     Because of the false and misleading statements and omissions in the Registration

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       57.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       58.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement filed with the SEC, they had the power to and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Registration Statement.

       59.     Each of the Individual Defendants was provided with or had unlimited access to



                                                14
Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 15 of 17 PageID: 15




copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful

information with respect to the Registration Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.

       60.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with and/or had

unlimited access to copies of the Registration Statement and had the ability to prevent the issuance

of the statements or to cause the statements to be corrected. The Registration Statement at issue

contains the unanimous recommendation of the Individual Defendants to approve the Proposed

Transaction. Thus, the Individual Defendants were directly involved in the making of the

Registration Statement.

       61.     In addition, as the Registration Statement sets forth at length, and as described

herein, certain Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Registration Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       62.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       63.     As set forth above, the Individual Defendants had the ability to exercise control



                                                 15
Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 16 of 17 PageID: 16




over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: March 30, 2020                               Respectfully submitted,

                                                    HALPER SADEH LLP



                                               16
Case 2:20-cv-03425-KM-ESK Document 1 Filed 03/30/20 Page 17 of 17 PageID: 17




                                         /s/ Zachary Halper
                                         Zachary Halper, Esq.
                                         36 Kingston Run
                                         North Brunswick, NJ 08902
                                         Telephone: (212) 763-0060
                                         Facsimile: (646) 776-2600
                                         Email: zhalper@halpersadeh.com

                                         Daniel Sadeh, Esq. (pro hac vice application
                                         forthcoming)
                                         375 Park Avenue, Suite 2607
                                         New York, NY 10152
                                         Telephone: (212) 763-0060
                                         Facsimile: (646) 776-2600
                                         Email: sadeh@halpersadeh.com

                                         Counsel for Plaintiff




                                    17
